  Case 1:19-cv-07332-PAE-BCM Document 82 Filed 07/01/20 Page 1 of 1

                                TROY LAW, PLLC
                       ATTORNEYS / COUNSELORS AT LAW
  7/1/20   Tel: (718) 762 1324 johntroy@troypllc.com Fax: 718 762 1342
              41-25 Kissena Blvd., Suite 103, Flushing, New York 11355
                                             July 1, 2020
Via ECF
Hon. Barbara Moses, U.S.M.J.
USDC NYSD
40 Foley Square
New York, NY 10007

  Re: Letter Motion Requesting an Extension of Time to Oppose Famous Sichuan
     Defendants’ Cross-Motion for Summary Judgment to July 8 from July 1
               Pending Defendants’ Overdue Discovery Responses
                     19-cv-07332 Ke v. JR Sushi 2, Inc. et al

Your Honor,

        This office represents Plaintiff in the above-referenced matter. Plaintiff
respectfully writes, with Famous Sichuan Defendants’ consent, to request a seven (7) day
extension from July 1, 2020 to July 8, 2020 to file our Opposition to Famous Sichuan
Defendant’s Cross-Motion for Summary Judgment and our Reply in Further Support of
Plaintiff’s Motion for Conditional Collective Certification.

       The extension is necessary because Defendants have failed to provide their
responses to Plaintiff’s Discovery Demands originally due on June 26, 2020. Plaintiff has
consented to a one-week extension to July 3, 2020 for Defendants to produce their
response. As such, Plaintiff needs time to review Defendant’s discovery responses to
more adequately respond to Defendant’s cross-motion.

       We thank the Court for its time and consideration in this matter and sincerely
apologizes for any inconveniences caused to this Court.

                                             Respectfully Submitted,

                                             /s/ John Troy
                                             John Troy
JT//af

                                    Application GRANTED. SO ORDERED.




                                    _______________________
                                    Barbara Moses, U.S.M.J.
                                    July 1, 2020

                                            1
